DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gors (US 7,521,817).
Regarding claim 1, Gors discloses a wiring harness 10 for an airbag module of a vehicle occupant safety system, especially for a driver's airbag module, comprising: a connector 12 for connection to a pyrotechnic igniter of the airbag module, at least one module connecting cable 44 connected to the connector for connecting the connector to a vehicle wiring harness, and at least one actuator unit (implicit 18) comprising a pyrotechnic actuator (implicit) and an actuator connecting cable 40 which is formed integrally with the actuator unit and is connected to the connector (fig. 1 - 2).
Regarding claim 2, Gors discloses the actuator connecting cable is connected to the actuator non-detachably, especially free from connectors (fig. 1 - 2).
Regarding claim 3, Gors discloses the actuator connecting cable has at least one strand 40 with a free strand end, the strand end being provided with a plug member (section inside first portion 14 of connector 12, see fig. 4, 5), especially a strand end sleeve, extending into a slot of the connector (fig. 1 - 5).

Regarding claim 5, Gors discloses the insulating tube (not labeled) is tightly connected, especially connected by clamping, to a housing of the actuator (fig. 1).
Regarding claim 6, Gors discloses the module connecting cable includes at least one connector (distal end of module connecting cable, not labeled) for electric connection to the vehicle wiring harness at a vehicle-side cable end (fig. 1).
Regarding claim 7, Gors discloses the connector can be plug-connected to a complementary connecting element of the vehicle wiring harness (fig. 1).
Regarding claim 8, Gors discloses an airbag module comprising a wiring harness according to claim 1 (column 8, lines 40 - 62).
Regarding claim 9, Gors discloses vehicle cabling comprising a wiring harness and/or an airbag module according to claim 1(column 8, lines 40 - 62).
Regarding claim 10, Gors discloses the wiring harness, especially the module connecting cable is electrically connected to a vehicle wiring harness, especially to a steering wheel wiring harness (any vehicle wiring harness).
Regarding claim 11, Gors discloses a vehicle occupant safety system comprising a wiring harness and/or an airbag module and/or vehicle cabling according to claim 1 (fig.1).
Regarding claim 12, Gors discloses method of producing a wiring harness according to claim 1, comprising the following steps of: - providing an actuator unit (implicit 18) having an integrated actuator connecting cable 40, a module connecting cable 44 and a connector 12; and - connecting the module connecting cable and the actuator connecting cable to the connector (fig.1).
Regarding claim 13, Gors discloses a method of electrically connecting an actuator (implicit 18) to a vehicle wiring harness, especially to a steering wheel wiring harness, comprising, especially 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831